Citation Nr: 1140406	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than November 16, 2009 for the award of a temporary total disability rating based on hospitalization for over 21 days for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 29, 2005 for the award of service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an effective date earlier than July 29, 2005 for the award of service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating greater than 30 percent for PTSD, and in excess of  30 percent from January 1, 2010 to the present day.
7.  Entitlement to an increased rating for diabetes mellitus, currently evaluated 20 percent disabling.

8.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, PTSD, and/or ischemic heart disease.

9.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus and PTSD.

10.  Entitlement to service connection for a bilateral hearing loss disability.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for a back disability.

13.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.  

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Walsh, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1969 to May 1973.  Service in the Republic of Vietnam during the Vietnam War is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Procedural history

The RO awarded the Veteran service connection for diabetes mellitus, Type II, in an April 2003 rating decision, and assigned a 20 percent initial rating.  In July 2005, the Veteran filed a claim for an increase in this rating. which the RO denied in March 2006.  The Veteran disagreed with this determination, and perfected an appeal as to that issue.

Also in March 2006, the RO awarded the Veteran service connection for peripheral neuropathy of both the right and left lower extremities.  Two separate 10 percent ratings were assigned, both effective July 29, 2005.  The RO also denied the Veteran's service connection claim for sleep apnea, and his claim for SMC based on the loss of use of a creative organ.  The Veteran disagreed with both of the initially assigned 10 percent ratings for his right and left lower extremity neuropathy, both effective dates for the award of service connection for neuropathy, and the denials of his sleep apnea and SMC claims.  He perfected a timely appeal as to these six issues as well.

In a decision dated October 2, 2008, the RO denied the Veteran's service-connection claims for back problems, bilateral hearing loss, tinnitus and hypertension.  Subsequently, in an October 17, 2008 decision, the RO awarded the Veteran service connection for PTSD and assigned a 30 percent initial rating.  The Veteran disagreed with the denial of each of these service-connection claims, and with the initially assigned 30 percent rating for his PTSD.  He perfected a timely appeal as to these five issues.  

Most recently, in June 2010, the RO awarded the Veteran a temporary total (100 percent) disability rating based on hospitalization over 21 days for PTSD.  This total rating was effective the day the Veteran was admitted to the hospital, November 16, 2009.  The Veteran's original 30 percent rating was reinstated on January 1, 2010.  The Veteran has since disagreed with the effective date of this award, and perfected a timely appeal as to that issue.  To the extent the Veteran disagrees with the 30 percent rating that was reassigned when this temporary total rating expired, such will be discussed in the Board's analysis of the Veteran's perfected claim for a higher initial PTSD rating, referenced above.   

Rice considerations

In a July 2007 rating decision, the RO denied the Veteran's claim for TDIU.  The Veteran disagreed with this determination in February 2008, and the RO subsequently issued a Statement of the Case (SOC) addressing entitlement to TDIU in January 2009.  On the same day, the RO also issued a Supplemental Statement of the Case (SSOC) addressing the Veteran's diabetes, peripheral neuropathy, sleep apnea and SMC claims.  On March 24, 2009, the Veteran's attorney faxed a signed VA Form 9 to the RO, with correspondence indicating that the Form 9 was in reference to the January 2009 SSOC, not the SOC.  Indeed, the Veteran checked box 9B on the Form, indicating his desire to appeal only specified issues, and on an attached document, he listed other issues currently on appeal without mention of an appeal for TDIU.  Thus, it appears that the Veteran has not perfected an appeal as to the TDIU claim denied by the RO in July 2007.

In any event, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU again in a recent statement.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending claim for a higher initial rating for PTSD, and is listing the raised TDIU claim as an issue on appeal.

All fourteen issues have been merged for the sake of economy.

Hearing request

On each of his substantive appeals, the Veteran has requested a personal hearing before the Board, either via videoconferencing equipment or in person at a Travel Board hearing at the RO.  On his most recent VA Form 9, dated February 28, 2011, the Veteran specified that he desired a Travel Board hearing to discuss his appeals.  The Veteran was scheduled to appear for a personal hearing with a Veterans Law Judge (VLJ) at the Detroit RO in July 2011.  He failed to report for this hearing.  Neither the Veteran nor his attorney has provided any explanation for the Veteran's failure to report, and there has been no request for a rescheduled hearing. The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R.             §§ 20.702(d); 20.704(d) (2011).

Referred issues

In a December 2010 statement, the Veteran listed the issue of entitlement to service connection for ischemic heart disease as an issue currently pending on appeal.     See the Veteran's December 3, 2010 statement, page 3 [attached to a December 2009 VA Form 9].  Significantly however, the RO has not adjudicated a service-connection claim for ischemic heart disease in the first instance.

Additionally, the Veteran specified that he "would like to file for impotency due to my diabetes" in a statement received by VA on July 29, 2005.  The RO adjudicated the Veteran's claim as one for SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k), and denied that claim in the above-referenced March 2006 rating decision.  Significantly however, the RO did not consider whether service-connection for erectile dysfunction (ED) was appropriate under 38 C.F.R. § 3.303 based on a theory of causation or aggravation by the Veteran's service-connected diabetes.  Indeed, there is evidence of record suggesting that although the Veteran's ED pre-dated the onset of his diabetes, his ED is somehow "related to" his diabetes.  See the November 2004 VA examiner's report, page 5.  

As the RO has not adjudicated the Veteran's ischemic heart disease or ED claims in the first instance, both are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993). 

Remanded issues

All issues listed above other than the Veteran's claims for earlier effective dates are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The June 2010 rating decision on appeal granted a temporary total disability rating for hospitalization over 21 days for PTSD, and assigned an effective date of November 16, 2009, the date the Veteran was admitted to the VA hospital for treatment.

2.  A claim of entitlement to service connection for peripheral neuropathy of both the right and left lower extremities was received by VA on July 29, 2005.

3.  In a March 2006 decision, the RO granted service connection for peripheral neuropathy of both the right and left lower extremities, and assigned effective dates of July 29, 2005 for the awards of service connection.





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 16, 2009 for the award of a temporary total disability rating for hospitalization over 21 days for PTSD have not been met.  38 C.F.R. § 4.29 (2011). 

2.  The criteria for an effective date earlier than July 29, 2005 for the grant of service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

3.  The criteria for an effective date earlier than July 29, 2005 for the grant of service connection for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

There are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's claims for earlier effective dates for the award of service-connection, as well as for the award of a temporary total rating, no VCAA notice is necessary because, as is more thoroughly explained below, the outcome of these earlier effective date claims depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  

Additionally, the Veteran's appeal arises from disagreement with the effective dates following the grant of service-connection, and a grant of a temporary total rating based on hospitalization over 21 days.  The Court of Appeals for Veterans Claims (Court) has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The question of whether further notice for such "downstream" issues as an effective date claim is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedential opinion, the General Counsel held that, in such circumstances, a SOC was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the required SOCs were issued in December 2006, March 2008, January 2009 and February 2011, and no additional notice is required. 

In any event, the Veteran was in fact provided notice under the VCAA and Dingess regarding effective dates in letters dated in March 2006 and March 2010.  

Concerning VA's duty to assist in the development of the Veteran's claims, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and lay statements of argument have been obtained.  As was alluded to above, the outcome of these earlier effective date claims rests with evidence which is already in the claims folder, which will be discussed below. 

The Board adds that treatment reports of record indicate that the Veteran at one point applied for, but was denied disability benefits from the Social Security Administration.  See, e.g., the Veteran's September 20, 2006 Social Work Counseling Note [indicating that the Veteran has been struggling with having been denied SSD (Social Security Disability)].  The Veteran has also submitted a portion of what appears to be a recent SSA disability benefits application dated in January 2008.  As noted in the REMAND section below, many of the Veteran's compensation claims must be remanded at this time so that the Veteran's SSA records can be obtained and considered before final adjudication.  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) [there is no duty to get SSA records when there is no evidence that they are relevant]. 

Although the records related to any SSA's disability determinations have not been associated with the Veteran's claims file, any such records are crucially not relevant to the effective date issues currently on appeal.  As discussed below, the assignment of an effective date for the award of service connection turns on the date upon which the Veteran filed a claim with VA for the subject benefits.  Similarly, the assignment of an effective date for the award of a temporary total rating based on VA hospitalization turns on the date of admission to the hospital for that period.  There is no indication or allegation from the Veteran or his attorney that SSA records could show that the Veteran filed an earlier claim for benefits with VA, or that the records would contain contrary information than that contained within the VA hospitalization records already in the claims file.  Thus, because the Veteran's SSA records are not relevant to the Veteran's effective date claims currently on appeal, VA has no duty to attempt to obtain such records before adjudicating these claims on the merits. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

In addition, general due process considerations have been satisfied.  See 38 C.F.R.  § 3.103 (2011).  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  He has retained the services of an attorney, and was granted an opportunity to testify at a personal hearing before a VLJ.  

Accordingly, the Board will address the issues on appeal. 






	(CONTINUED ON NEXT PAGE)
Entitlement to an effective date earlier than November 16, 2009 for the award of a temporary total disability rating based on hospitalization over 21 days for service-connected posttraumatic stress disorder (PTSD)

Relevant law and regulations

Under 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  

Pertinently, 38 C.F.R. § 4.29(a) specifies that this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  

Analysis

In a statement dated December 10, 2009, the Veteran indicated that he "just got out of a PTSD clinic and was hospitalized for 22 to 23 days."  He specified that he was in the Battle Creek Veterans Hospital from November 16, 2009 to December 8, 2009, and submitted his discharge summary from this treatment.  He indicated that he would like to file for a 100 percent disability rating because he is service-connected for his PTSD.  See the Veteran's December 10, 2009 Statement in Support of Claim.  

The Battle Creek VA Medical Center hospital records submitted by the Veteran clearly show that the Veteran was admitted to the hospital for PTSD treatment on November 16, 2009, and discharged on December 8, 2009, a period of 23 days.   See the Veteran's December 7, 2009 VA Physician Discharge Note.  As such, the RO awarded the Veteran a temporary total rating under 38 C.F.R. § 4.29, effective the date he was admitted to the VA hospital, November 16, 2009.  See the RO's June 2010 rating decision.  

As noted above, 38 C.F.R. § 4.29(a) directs that a temporary total award based on hospitalization over 21 days in treatment for a service-connected disability will be effective the first day of continuous hospitalization.  See 38 C.F.R. § 4.29(a).  In this case, it is clear from the lay and medical evidence of record described above that the Veteran's hospital admission date was November 16, 2009.  The Veteran offers no argument to the contrary. 

Accordingly, the Veteran's claim for the assignment of an effective date earlier than November 16, 2009 for the award of his temporary total disability rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) [where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought]. 

Entitlement to an effective date earlier than July 29, 2005 for the award of service connection for peripheral neuropathy of the right and left lower extremities

Relevant law and regulations

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002);              38 C.F.R. § 3.400 (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West Supp 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

Analysis

The RO has assigned an effective date of July 29, 2005 for the award of service connection for both right and left lower extremity peripheral neuropathy, based on the VA's receipt of the Veteran's service-connection claims on that date.  The Veteran seeks the assignment of an effective date earlier than July 29, 2005 for both disabilities, in essence contending that the effective date should be one year earlier than that currently assigned because the Battle Creek VA medical center had knowledge of his disabilities.  See the Veteran's January 29, 2007 statement attached to his VA Form 9.  

Based upon a complete review of the evidence on file, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of July 29, 2005 is the earliest effective date assignable for service connection for peripheral neuropathy of both the right and left lower extremities as a matter of law.

As has been discussed in the law and regulations section above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The Board's inquiry thus is limited by operation of law to whether a claim of entitlement to service connection for peripheral neuropathy of either lower extremity was filed after the Veteran left military service in May 1973 and before the current effective date of the award in question, July 29, 2005.

VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented.  See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Crucially, however, in Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while the VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  The Court has further held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some indication . . . that [a claimant] wishes to raise a particular issue . . . .  The indication need not be express or highly detailed; it must only reasonably raise the issue."

The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a claim of entitlement to service connection for peripheral neuropathy of either lower extremity prior to the claim received on July 29, 2005.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].

Notably, the Veteran filed an Application for Compensation for diabetes in December 2002, which the RO granted in April 2003.  The Veteran did not include peripheral neuropathy of either extremity on this application, nor does he now contend that he claimed entitlement to service connection for such disabilities at that time.  Although the Board recognizes that the Veteran's lower extremity neuropathies were eventually found to be secondary to his service-connected diabetes, the Board finds that the Veteran's December 2002 Application for Compensation was for diabetes alone, and did not include a service-connection claim for peripheral neuropathy of either extremity.

As noted above, the Veteran contends that because the VAMC was aware of his neuropathy disabilities within the year prior to the date he filed his compensation claims with VA, an effective date one year prior to July 29, 2005 should be assigned.  To some extent, the Veteran appears to be raising an argument couched in equity, in that he contends that he evidenced right and left lower extremity neuropathy within the year before he filed his service-connection claims, and he should be compensated therefor.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The Board has decided this case based on its application of this law to the pertinent facts.

Finally, to the extent that medical evidence of record dated prior to the Veteran's July 2009 service-connection claims references complaints of numbness or tingling in the Veteran's lower extremities, the Board notes that the mere existence of medical evidence which refers to a disability does not establish an intent on the part of a veteran to seek service connection for that disorder.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits]; see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [an informal claim must identify the benefit sought]. 

In summary, based on the evidence of record, the Board finds the evidence of record is against the claim for entitlement to an effective date earlier than July 29, 2005 for the grant of service connection for peripheral neuropathy of the right and left lower extremity respectively.  The date of the Veteran's original service-connection claim, as explained above, was July 29, 2005.  There was no earlier claim pending.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to an effective date prior to November 16, 2009 for the award of a temporary total rating based on hospitalization over 21 days for PTSD is denied.

Entitlement to an effective date prior to July 29, 2005 for the grant of service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an effective date prior to July 29, 2005 for the grant of service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issues on appeal must be remanded for further procedural and evidentiary development.

SSA records

The record demonstrates that the Veteran at one point applied for, but was denied disability benefits from the Social Security Administration.  See, e.g., the Veteran's September 20, 2006 Social Work Counseling Note [indicating that the Veteran has been struggling with having been denied SSD (Social Security Disability)].  The Veteran has also submitted a portion of what appears to be a recent SSA disability benefits application dated in January 2008.  Unfortunately, the evidence of record does not contain the Veteran's SSA records, and there is no indication such were sought.  Because such records may contain pertinent information relating to the Veteran's claims, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].

VA examinations

The Veteran was last afforded a VA examination specifically assessing the nature and severity of his service-connected diabetes mellitus approximately seven years ago, in November 2004.  He has received continuous treatment for his diabetes with VA since that date, and has contended that his diabetes has worsened to the point that it is causing or affecting other disabilities, to include hypertension, sleep apnea and erectile dysfunction.  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174   (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board believes that a more recent medical examination assessing the current severity of the Veteran's diabetes is necessary to adequately decide the Veteran's increased rating claim. 

With respect to the Veteran's hypertension service-connection claim in particular, the record demonstrates that the Veteran was diagnosed with hypertension in 2004, after he was diagnosed with diabetes, and at the time he was diagnosed with PTSD.  See the November 2004 VA examiner's report, pages 2 and 5; see also the November 2004 VA mental health examination, page 2.  As noted above, the Veteran is claiming entitlement to service connection for hypertension as secondary to his service-connected diabetes, and/or as secondary to his service-connected PTSD.  He has also recently claimed that his hypertension was caused or aggravated by ischemic heart disease, which he now claims is a service-connected disability, as discussed in the referral section of the Introduction above.  Crucially, the Veteran has not been afforded a VA examination addressing the etiology of his hypertension.  Indeed, the key questions pertaining to the Veteran's claim are medical in nature, as they pertain to the etiology or etiologies of his diagnosed hypertension disability.  Such medical questions cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Accordingly, a remand is necessary to afford the Veteran a VA hypertension examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Similarly, the Veteran has claimed entitlement to service connection for sleep apnea, also as secondary to both diabetes mellitus and PTSD.  Although a VA examiner concluded that the Veteran's sleep apnea was "not secondary" to diabetes mellitus in September 2005, that examiner did not specifically address whether the Veteran's sleep apnea was aggravated by diabetes beyond its natural progression. See the September 2005 VA examiner's report, page 5.  Moreover, there is no opinion of record addressing whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  As such, the Veteran should also be afforded a VA examination to address the etiology of his sleep apnea.  

SMC development and adjudication

As discussed above, the Veteran claims entitlement to SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  See also 38 C.F.R. § 3.350 (2011).   
Review of the claims folder indicates that VA has not provided the Veteran a VCAA notification letter regarding the SMC portion of his claim. Thus, the RO should afford the Veteran proper VCAA notice with respect to SMC for loss of use of a creative organ. 

Further, because the claim for entitlement to SMC for loss of use of a creative organ is based on erectile dysfunction, the Board finds that the claim for entitlement to SMC for loss of use of a creative organ is inextricably intertwined with the claim for service connection for erectile dysfunction as secondary to service-connected diabetes, which the Board has referred to the RO in the Introduction above.          See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated].  Any Board action on the claim for entitlement to SMC for loss of use of a creative organ, at this juncture, would be premature.  Hence, adjudication of this claim must be deferred pending full development and adjudication of the Veteran's claim for service connection for erectile dysfunction as secondary to service-connected diabetes.


TDIU development and adjudication

There is no question that the issue of TDIU has been reasonably raised by the record.  See, e.g., the Veteran's statement attached to his December 2010 VA Form 9 [indicating that he has only marginal employment, and that he was unemployed for a period due in large part to his PTSD].  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.       See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In that connection, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice, and in light of the fact that the issue is inextricably intertwined with the other initial rating and service-connection claims the Board is now remanding.  See Smith, 236 F.3d at 1373; Harris, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should send the Veteran a VCAA compliant notice letter informing him of the criteria necessary to establish TDIU and SMC based on the loss of use of a creative organ.  The RO should also ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain, to include any records specific to his compensation claims currently on appeal.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011).   

2.  The RO should then schedule the Veteran for a physical examination to determine the current severity of his service-connected diabetes mellitus.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  The examiner should specifically determine whether the Veteran's diabetes requires treatment with insulin, restricted diet, and/or regulation of activities, and whether the diabetes manifests in ketoacidosis or hypoglycemic reactions requiring hospitalization three times a year or less, or weekly or bi-monthly visits to a diabetic care provider.  Any complications caused or aggravated by the Veteran's diabetes should be specifically identified, and an assessment as to the current nature and severity of each complication should be included in the examination report.  The Veteran's lower extremity peripheral neuropathy has already been identified as a complication of diabetes, and the examination report should include an assessment as to the current severity of this disability as well as it affects both legs.

3.  The RO should also schedule the Veteran for a VA examination to determine the nature and etiology of his currently-diagnosed hypertension.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  After review of the Veteran's claims folder, and upon examination and testing of the Veteran, the examiner should provide opinions with supporting clinical rationale as to the following questions:

a.) Is it as likely as not (50 percent or more probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus?

b.) Is it as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus?

c.) Is it as likely as not that the Veteran's hypertension was caused by his service-connected PTSD?

d.) Is it as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected PTSD?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  
If it is determined that the Veteran's hypertension was caused or aggravated by another disease or disability, to include ischemic heart disease, this should be made clear.  The examiner should cite to the specific evidence in the record used to support his or her etiological opinions.  A report should be prepared and associated with the Veteran's VA claims folder.  

4.  The RO should also schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  After review of the Veteran's claims folder, and upon examination and testing of the Veteran, the examiner should provide opinions with supporting clinical rationale as to the following questions:

a.) Is it as likely as not (50 percent or more probability) that the Veteran has a sleep disorder, to include sleep apnea, that was caused by his service-connected diabetes mellitus?

b.) Is it as likely as not that the Veteran has a sleep disorder, to include sleep apnea, that was aggravated beyond its natural progression by his service-connected diabetes mellitus?

c.) Is it as likely as not that the Veteran has a sleep disorder, to include sleep apnea, that was caused by his service-connected PTSD?

d.) Is it as likely as not that the Veteran has a sleep disorder, to include sleep apnea, that was aggravated beyond its natural progression by his service-connected PTSD?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  

If it is determined that the Veteran has no current stand-alone sleep disorder, or that any diagnosed disorder was caused or aggravated by another disease or disability, this should be made clear and explained in full.  The examiner should cite to the specific evidence in the record used to support his or her etiological opinions.  A report should be prepared and associated with the Veteran's VA claims folder.  

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claims on appeal.  If the claims are denied, in whole or in part, the RO should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


